Title: From George Washington to John Heard, 8 October 1781
From: Washington, George
To: Heard, John


                  
                     Sir
                     Camp before York 8th October 1781.
                  
                  You some time ago preferred a number of Charges agt Lt Colo. White, which could not then be investigated on account of Colo. White’s being at so great a distance—That cause being now removed, you will immediately lodge your Charges with the Adjt General that a Copy of them may be lodged with Colo. White at the same time that he is served with an Arrest. I am &c.
               